DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al (US3683151) in view of Owen et al (US6189487).
Mills et al discloses an electric heating mat comprising two layers (11), electrical wiring
(12), a thermostat (21, column 1, lines 35-39), a power cord (30, 40), electrical wiring is present
throughout and in middle (Figure 3), power cord (30, 40) extends out of electrical heating system (Figures 1 and 4) to connect to a power source/AC socket (Figure 4), mat is a human electrical blanket/sleeping mat (Figure 1) and foldable (Figure 1), thermostat to monitor temperature and activate/deactivate heating /predetermined temperature (column 2, lines 51-57. Mills et al does not disclose mat with a cushion surface, a fastening assembly of two tie straps and receiving members, a handle, conductive material is a non-flammable material such as rubber/foam, and mat is a sleeping mat for animal. Owens et al discloses mat with a cushion surface (column 2, lines 26-27, 56-65), fastening assembly (Figure 1, 2, zipper) of straps and receiving member and handle (column 2, lines 13-25, velcro), conductive material is a non-flammable material such as rubber/foam (42, 44, 46, 48) and mat is a sleeping mat for an animal.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a mat with a cushion surface, a fastening assembly of two tie straps and receiving members, a handle, conductive material is a non-flammable material such as rubber/foam and mat is a sleeping mat for animal as disclosed by Owen et al in the mat/blanket of Mills et al because, a mat with a cushion surface, a fastening assembly of two tie straps and receiving members, a handle, conductive material is a non-flammable material such as rubber/foam and mat is a sleeping mat for animal allows for a more uniform and provides better comfort to user.  
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al in view of Owen et al as applied to claim 1 above, and further in view of Augustine et al (US2015/0366367).
Mills et al in view of Owen et al discloses all of the recited subject matter except two layers joined by electronic welding.  Augustine et al discloses two layers joined by electronic welding (abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included two layers joined by electronic welding as disclosed by Augustine et al in the electric heating mat system of Mills et al in view of Owen et al because, two layers joined by electronic welding allow for a more uniform heating and a more secure heating system.

Conclusion
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure and shows the general state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 14, 2022							Primary Examiner, Art Unit 3761